Title: 1777. Tuesday. Septr. 23.
From: Adams, John
To: 


       Mr. Okeley Okely, Mr. Hassey Hasse and Mr. Edwine Ettwein came to see me. Mr. Edwine shewed Us, the Childrens Meeting at half after 8 o’clock. Musick, consisting of an Organ and Singing in the German Language. Mr. Edwine gave a Discourse in German and then the same in English.
       Mrs. Langley shewed Us the Society of Single Women. Then Mr. Edwine shewed Us the Water Works and the Manufactures. There are six Setts of Works in one Building. An Hemp Mill, an Oil Mill, a Mill to grind Bark for the Tanners.
       Then the Fullers Mill, both of Cloth and Leather, the Dyers House, and the Shearers House. They raise a great deal of Madder. We walked among the Rowes of Cherry Trees, with spacious orchards of Apple Trees on each Side of the Cherry Walk. The Society of Single Men have turned out, for the sick.
      